OPINION AND JOURNAL ENTRY
On April 5, 2000, Appellees in this matter filed what they have styled as a motion to reconsider this Court's March 27, 2000 decision not to certify a conflict in this matter together with a motion for stay. In their motion for reconsideration, Appellees base their request on the fact that the Court stated that the parties sought the jurisdiction of the Industrial Commission in their underlying dispute. Appellees take offense to this characterization, claiming that Appellant sought the Commission's jurisdiction while they, themselves, did not.
Appellees' motion for reconsideration is hereby overruled, While Appellees may not have initiated the jurisdiction of the Commission, the record reflects that they did not object to this jurisdiction, either. Inasmuch as they were a full party throughout the Commission's procedure, it is far too late to object to this procedure now that they have an outcome that Appellees see as unfavorable. Thus, the sole reason given for this Court to reconsider its decision to refuse to certify a conflict is not a valid one. Further, assuming Appellees were entirely correct in their assertion, it does not change the fact that our underlying decision presents absolutely no conflict with a sister court.
As to Appellees' motion for stay, inasmuch as we cannot certify a conflict, we see no basis to stay our decision to return to Appellant certain monies held as bond or to stay the payment of costs.
For all of the foregoing reasons, Appellees' motion for reconsideration is hereby overruled and Appellees' motion for stay is denied.
CHERYL L. WAITE, EDWARD A. COX, GENE DONOFRIO, JUDGES